         Case: 3:20-cv-00461-jdp Document #: 6 Filed: 11/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 GEOFFREY DANIEL HESSER,

                               Petitioner,
                                                                           ORDER
         v.
                                                                        20-cv-461-jdp
 LIZZIE TEGELS,

                               Respondent.


        Geoffrey Daniel Hesser, appearing pro se, has filed a petition for a writ of habeas corpus

under 28 U.S.C. § 2254. He challenges judgments of conviction for second-degree sexual

assault by use or threat of force or violence entered in Marathon County Case No. 2015CF977.

Hesser brings one claim that he exhausted on appeal and several ineffective-assistance-of-

counsel claims that he did not exhaust on appeal, including a claim that his lawyer dd not call

an expert witness to provide an alternative explanation of the victim’s injuries.

        Hesser asked the court to stay his habeas petition and hold it in abeyance while he takes

his unexhausted claims to the state courts. See Dkt. 2. In my previous order, I stated that Hesser

had not properly supported his request for stay and abeyance by explaining his progress in

exhausting his claims in state court. See Dkt. 4, at 2–3. I gave him a chance to explain his plans

for exhausting his unexhausted claims, in particular stating: (1) specifically when he plans to

file his postconviction motion; and (2) how he intends to find an expert to testify about the

victim’s injuries. Id. at 3.

        Hesser has now responded, stating that he will file a postconviction motion in his state

trial court by December 15, 2020, and that he no longer wishes to pursue the aspect of his

ineffective-assistance-of-counsel claims requiring expert testimony about the victim’s
         Case: 3:20-cv-00461-jdp Document #: 6 Filed: 11/10/20 Page 2 of 2




injuries. Dkt. 5. Given Hesser’s response, I will grant his motion for a stay in part: he may have

until December 15, 2020 to file a postconviction motion and to notify this court that he has

done so. If he does file a postconviction motion by that deadline, I’ll stay his habeas case

pending resolution of his claims in state court. If Hesser does not file a postconviction motion

by this deadline, then I’ll dismiss his unexhausted claims and the case will proceed on only his

exhausted claim.



                                            ORDER

       IT IS ORDERED that petitioner Geoffrey Daniel Hesser’s motion to stay the

proceedings, Dkt. 2, is GRANTED in part. Petitioner may have until December 15, 2020, to

file a postconviction motion in state court and notify this court that he has filed a

postconviction motion.

       Entered November 10, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
